UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6894



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEROY DUNHAM, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:95-cr-00234-BEL)


Submitted: November 21, 2006              Decided:   November 29, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leroy Dunham, Jr., Appellant Pro Se.   Arcangelo Michael Tuminelli,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leroy Dunham, Jr., appeals the district court’s order

denying   his     motion    for    reduction      of   sentence   under    18

U.S.C.A. § 3582 (West 2000 & Supp. 2006).              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court. United States v. Dunham,

No. 1:95-cr-00234-BEL (D. Md. Apr. 18, 2006).              We dispense with

oral   argument   because    the   facts    and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -